                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 1 of 22




 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JEREMY N. HENDON
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-353-2466 (v)
     202-307-0054 (f)
 6   Jeremy.Hendon@usdoj.gov
     Western.TaxCivil@usdoj.gov
 7
     MICHAEL BAILEY
 8   United States Attorney
     Of Counsel
 9                                  IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                      )
                                                    )   Case No. 2:19-cv-05432-DJH
12                         Plaintiff,               )
                                                    )   United States’ Motion for Partial
13                         v.                       )   Summary Judgment on the
                                                    )   Preclusion Issue
14   Stephen M. Kerr,                               )
                                                    )
15                         Defendant.               )
                                                    )
16

17

18

19

20

21

22   United States’ Motion for                                   U.S. DEPARTMENT OF JUSTICE
     Partial Summary Judgment                                    Tax Division, Western Region
     (Case No. 2:19-cv-05432-DJH)                                P.O. Box 683
23                                                               Washington, D.C. 20044
                                                                 Telephone: 202-353-2466
                  Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 2 of 22




 1                                                   TABLE OF CONTENTS
                                                                                                                                 Page(s)
 2
     I.        INTRODUCTION .................................................................................................... 1
 3   II.       FACTUAL BACKGROUND .................................................................................. 2
               A.          Kerr’s Prior Criminal Case and Conviction In This Court, Plus Kerr’s
 4
                           Exhaustion of All Appeals Regarding His Conviction. ................................ 2
 5             B.          Evidence Relevant To This Motion Admitted During Kerr’s Prior
                           Criminal Trial. ............................................................................................... 4
 6                         1.        Evidence Regarding Kerr’s Four UBS Accounts. ............................. 4
                           2.        Evidence Regarding Kerr’s One Pictet Account................................ 5
 7
               C.          The IRS Assessed Kerr Civil Willful FBAR Penalties For All
 8                         Of The Foreign Accounts Raised During His Criminal Trial. ...................... 6
     III.      LEGAL STANDARD .............................................................................................. 6
 9
               A.          Standard of Review Under Fed. R. Civ. P. 56 .............................................. 6
10             B.          Standard For Civil Liability For Willful Failure To File FBARs ................. 7
     IV.       ARGUMENT ........................................................................................................... 8
11
               A.          Kerr’s Prior Criminal Conviction Bars Him From Challenging That
                           He Is Civilly Liable In This Case For A Willful Failure To File FBARs
12
                           For The Accounts At Issue In The Complaint In This Case. ........................ 9
13                         1.        Kerr’s Prior Conviction With Respect to Counts 6 and 7 For
                                     Willfully Failing to File FBARs Were Serious Offenses. ............... 10
14                         2.        Kerr’s Prior Conviction With Respect to Counts 6 and 7 Was
                                     The Result Of A Full And Fair Trial. ............................................... 10
15
                           3.        Kerr’s Willful Failure to File FBARs With Respect To His
                                     UBS Accounts and Pictet Account Was Actually Decided At
16
                                     His Prior Criminal Trial. .................................................................. 10
17                         4.        Kerr Was The Defendant Criminally Convicted In The
                                     Prior Trial. ........................................................................................ 16
18   V.        CONCLUSION ...................................................................................................... 16

19

20

21

22    United States’ Motion for                                                               U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                                i                               Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                                            P.O. Box 683
23                                                                                            Washington, D.C. 20044
                                                                                              Telephone: 202-353-2466
                  Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 3 of 22




 1                                               TABLE OF AUTHORITIES

 2                                                                                                                               Page(s)

 3   Cases

     Alcaraz v. Block,
 4      746 F.2d 593, 602-03 (9th Cir. 1984 ............................................................................. 6
 5   Bedrosian v. United States,
        912 F.3d 144, 147 (3d Cir. 2018)............................................................................. 7, 11
 6
     Emich Motors Corp. v. General Motors Corp.,
 7     340 U.S. 558, 568 (1951) ................................................................................... 9, 13, 14

 8   N. Cal. River Watch v. Wilcox,
        633 F.3d 766,772 (9th Cir. 2011) .................................................................................. 6
 9
     Norman v. United States,
10      942 F.3d 1111, 1114 (Fed. Cir. 2019)...................................................................... 7, 11

     Sec. & Exch. Comm’n v. Mogler,
11      No. CV-15-01814-PHX-SPL, 2020 WL 1065865, at *3 (D. Ariz. Mar.
        5, 2020) ...................................................................................................................... 8, 9
12
     Sec. & Exch. Comm’n v. Stein,
13      906 F.3d 823 (9th Cir. 2018), cert. denied, 140 S. Ct. 245 (2019) .............................. 11

14   UA Local 343 United Ass’n Etc. v. Nor-Cal Plumb., Inc.,
       48 F.3d 1465, 1471 (9th Cir. 1994) ............................................................................... 7
15
     United States v. Bohanec,
16      263 F.Supp.2d 881, 888-89 (C.D. Cal. 2016) .............................................................. 12

17   United States v. Horowitz,
        ---F.3d ---, No. 19-1280, 2020 WL 6140674 at *7 (4th Cir. Oct. 20,
18      2020) ............................................................................................................................ 12

     United States v. Kerr,
19
        709 Fed. Appx. 431 (9th Cir. 2017) ............................................................................... 3
20   United States v. McBride,
        908 F.Supp.2d 1186, 1201 (D. Utah 2012) .................................................................... 8
21

22    United States’ Motion for                                                               U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                                ii                              Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                                            P.O. Box 683
23                                                                                            Washington, D.C. 20044
                                                                                              Telephone: 202-353-2466
                  Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 4 of 22




 1                                                                                                                           Page(s)

 2   United States v. Podell,
        572 F.2d 31, 35 (2d Cir. 1978)....................................................................................... 9
 3
     United States v. Quiel,
 4      595 Fed. Appx. 692 (9th Cir. 2014) ............................................................................... 3

     United States v. Real Prop. Located at Section 18,
 5      976 F.2d 515 (9th Cir. 1992) ....................................................................................... 10
 6   United States v. Toth,
        2017 WL 1703936, at *4 (D. Mass. May 2, 2017) ........................................................ 8
 7
     Statutes
 8
     31 U.S.C. § 5314 ......................................................................................... 1, 3, 6, 7, 11, 12
 9
     31 U.S.C. § 5321(a)(5) .............................................................................................. 6, 8, 12
10   31 U.S.C. § 5322(a) ..................................................................................................... 1, 3, 6
11   Regulations

12   31 C.F.R. § 1010.350............................................................................................. 1, 3, 7, 11

13   31 C.F.R. §§ 1010.306(c) and (d) .................................................................................... 1, 3

14   Other Authorities

     Fed. R. Civ. P. 56............................................................................................................. 6, 7
15
     Restatement (Second) of Judgments § 27 cmt. c............................................................... 11
16

17

18

19

20

21

22    United States’ Motion for                                                            U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                              iii                            Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                                         P.O. Box 683
23                                                                                         Washington, D.C. 20044
                                                                                           Telephone: 202-353-2466
                  Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 5 of 22




 1   I.        INTRODUCTION

 2             After a lengthy trial in this Court in the spring of 2013, a jury convicted defendant,

 3   Stephen M. Kerr (“Kerr”), of Willful Failure to File FBARs pursuant to 31 U.S.C. §§

 4   5314, 5322(a) and 31 C.F.R. §§ 1010.350, 1010.306(c) and (d) for 2007 and 2008. The

 5   Indictment and evidence admitted at trial identified the FBARs that Kerr was required to

 6   file with the Internal Revenue Service (“IRS”) pertained to four foreign bank accounts in

 7   Switzerland: three accounts at Union Bank of Switzerland AG (“UBS”) and one account

 8   at Pictet & Cie (“Pictet”). The verdict form for the FBAR counts against Kerr

 9   specifically linked the questions for the jury to decide to the foreign accounts as charged

10   in the FBAR counts in the Indictment. Those accounts were the UBS accounts and Pictet

11   account. The Ninth Circuit Court of Appeals denied Kerr’s direct appeal of his

12   conviction in December 2014, as well as a subsequent appeal for a new trial or

13   evidentiary hearing in September 2017.

14             Based on Kerr’s criminal conviction, the IRS opened a civil examination regarding

15   Kerr’s willful failure to file FBARs for his UBS accounts and Pictet account alleged in

16   the Indictment. After using the evidence admitted at the criminal trial and requesting

17   information from Kerr to which Kerr did not respond, the IRS assessed civil willful

18   FBAR penalties against Kerr for 2007 and 2008 regarding the three UBS accounts and

19   one Pictet account specifically identified in the Indictment totaling approximately $3.75

20   million. The IRS’s civil assessment also included one additional UBS account for only

21   2007, and in the amount of $40,895, that was not specifically identified in the Indictment

22    United States’ Motion for                                      U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                 1                     Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                   P.O. Box 683
23                                                                   Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
                  Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 6 of 22




 1   but evidence of its existence, importance to other UBS accounts, and use was admitted

 2   during Kerr’s criminal trial. The additional UBS account was the initial account opened

 3   at UBS in 2006 that was required to be opened under Swiss law as a placeholder before at

 4   least one of the other UBS accounts that was identified in the Indictment could be opened

 5   for Kerr’s use and benefit.

 6             The United States filed the complaint in this action to reduce all of the IRS’s civil

 7   willful FBAR penalty assessments against Kerr to judgment. Although the underlying

 8   facts regarding who, why, and how the UBS accounts and Pictet account were opened, as

 9   well as the facts showing whose funds and assets were deposited and repatriated from

10   those accounts, are perhaps relevant to the underlying claim in this action, they are not

11   relevant to this motion. This motion seeks summary judgment based on the doctrine of

12   issue preclusion with respect to the issue that Kerr was required to file FBARs with the

13   IRS for 2007 and 2008 with respect to all four of the UBS accounts and one Pictet

14   account raised and/or at issue in the prior criminal case and trial, but willfully failed to do

15   so. Because the United States shows in this filing that there are no disputed issues of

16   material fact with respect to application of the doctrine of issue preclusion here based on

17   Kerr’s prior criminal conviction in this Court, the Court should grant this motion.

18   II.       FACTUAL BACKGROUND

19             A.          Kerr’s Prior Criminal Case and Conviction In This Court, Plus Kerr’s
                           Exhaustion of All Appeals Regarding His Conviction.
20
               On December 8, 2011, the United States filed a sealed Indictment in this Court
21
     charging Kerr with several criminal violations in case number CR 11-2385-PHX-JAT-
22    United States’ Motion for                                      U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                  2                    Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                   P.O. Box 683
23                                                                   Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
                  Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 7 of 22




 1   DKD. (Ex. 1 at Dkt. #3; Ex. 2) Relevant here, Counts 6 and 7 of the Indictment charged

 2   Kerr with Willful Failure to File FBARs pursuant to 31 U.S.C. §§ 5314, 5322(a) and 31

 3   C.F.R. §§ 1010.350, 1010.306(c) and (d) with respect to undeclared accounts in

 4   Switzerland at UBS and Swiss Bank A in which Kerr had a financial interest for 2007

 5   and 2008. (Ex. 2 at ¶¶ 89-90) “Swiss Bank A” as referenced in Counts 6 and 7 refers to

 6   Pictet. The Indictment mentions “bank account number x-xxx531 at Swiss Bank A” and

 7   the criminal trial exhibit containing bank records for account number x-xxx531 are for an

 8   account at Pictet. (Compare Ex. 2 at ¶ 11 with Exs. 11, 13 at transcript pages 2034-2051)

 9   The Court ordered the Indictment unsealed on January 30, 2012. (Ex. 1 at Dkt. #19)

10             After a lengthy trial in the spring of 2013, a jury returned a guilty verdict against

11   Kerr, among other charges, on Counts 6 and 7 of the Indictment. (Ex. 3) Kerr directly

12   appealed and, on December 19, 2014, the Ninth Circuit affirmed his conviction. See

13   United States v. Quiel, 595 Fed. Appx. 692 (9th Cir. 2014). Kerr later filed a motion for

14   a new trial or, alternatively, for an evidentiary hearing that this Court denied on July 15,

15   2015. (Ex. 1 at Dkt. #463). Kerr also filed a motion to accept remand to consider new

16   evidence for a new trial that this Court denied on July 22, 2016 (Id. at Dkt. #475) The

17   Ninth Circuit affirmed this Court’s denial of a new trial and denial to accept remand to

18   consider new evidence on September 27, 2017. See United States v. Kerr, 709 Fed.

19   Appx. 431 (9th Cir. 2017).

20

21

22    United States’ Motion for                                      U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                 3                     Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                   P.O. Box 683
23                                                                   Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
                     Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 8 of 22




 1                B.          Evidence Relevant To This Motion Admitted During
                              Kerr’s Prior Criminal Trial.
 2
                  During Kerr’s prior criminal trial, the United States introduced substantial
 3
     evidence against Kerr. The United States called numerous witnesses and introduced
 4
     voluminous documents showing Kerr’s business dealings and his involvement in the plan
 5
     to open foreign bank accounts in Switzerland in the name of nominee entities, and then
 6
     place his shares of stock and/or the proceeds from the sale of shares of his stock into
 7
     those accounts. The United States also submitted all of the foreign bank records.
 8
                              1.        Evidence Regarding Kerr’s Four UBS Accounts.
 9
                  With respect to Kerr’s UBS accounts, the United States introduced criminal trial
10
     exhibits (“Crim. Ex.”) 245-248, which are bank account records for those four UBS
11
     accounts, along with testimony from Martin Peter, a UBS representative from Zurich,
12
     Switzerland.1 Crim. Ex. 245 included records for UBS account number ending -962.
13
     (Ex. 5) Crim. Ex. 246 included records for UBS account number ending -734. (Ex. 6)
14
     Crim. Ex. 247 included records for UBS account number ending -796. (Ex. 7) Crim. Ex.
15
     248 included records for UBS account number ending -593 (Ex. 8)
16
                  In addition to authenticating and providing the necessary business records
17
     foundation for admission into evidence of Kerr’s UBS bank records in Crim. Exs. 245-
18
     1
19    Included as exhibits to this motion are only the cover page and first few pages of each
     criminal exhibit to show the specific account represented in each exhibit as that is the
20   only relevant fact with respect to each criminal exhibit here and the criminal exhibits are
     voluminous. However, if the remaining pages of the criminal exhibits are determined to
21   be relevant, the United States respectfully requests the Court to take judicial notice of any
     necessary additional pages or, alternatively, the United States requests leave to
22   supplement the record with any necessary additional pages.
      United States’ Motion for                                   U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment              4                     Tax Division, Western Region
         (Case No. 2:19-cv-05432-DJH)                                   P.O. Box 683
23                                                                      Washington, D.C. 20044
                                                                        Telephone: 202-353-2466
                  Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 9 of 22




 1   248, Mr. Peters testified that the account represented in Crim Ex. 246, in the name of Red

 2   Rock Investment AG (“Red Rock”), was a “capital deposit account.” (Ex. 10 at

 3   transcript pages 787-88, 818-19). Mr. Peter testified that according to Swiss law at the

 4   time, one was required to deposit 100,000 Swiss francs with UBS in order to register a

 5   company with UBS and that then allowed the company to temporarily open a capital

 6   deposit account. (Id. at transcript pages 787-88) Mr. Peter further testified that Crim. Ex.

 7   246 included the UBS bank records for Red Rock’s capital deposit account. (Id.) Mr.

 8   Peter then testified that after Red Rock opened its capital deposit account in 2006, it

 9   could then open other accounts at UBS (Id. at transcript pages 788, 818-19) Thus, Kerr’s

10   UBS account ending- 962, opened in the name of Red Rock (Ex. 5), was allowed to be

11   opened only because Red Rock had previously opened a capital deposit account. (Ex. 10

12   at transcript pages 818-19) The Court admitted Crim Exs. 245-248 into evidence. (Ex. 9)

13                         2.        Evidence Regarding Kerr’s One Pictet Account.

14             With respect to Kerr’s Pictet account, the United States introduced Crim. Ex. 252,

15   which includes bank records from the Pictet account, as well as testimony from Stephane

16   Tourette, a Pictet representative from Geneva, Switzerland. Crim. Ex. 252 included

17   records for Pictet account number ending-531. (Ex. 11). Mr. Tourette authenticated and

18   provided the necessary business records foundation for admission of Kerr’s Pictet bank

19   account records into evidence, as well as additional testimony about the account that was

20   also opened in the name of Red Rock. (Ex. 13 at transcript pages 2034-2035, 2037-2051)

21   The Court admitted Crim Ex. 252 into evidence. (Ex. 12)

22    United States’ Motion for                                       U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                      5                 Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                    P.O. Box 683
23                                                                    Washington, D.C. 20044
                                                                      Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 10 of 22




 1             C.          The IRS Assessed Kerr Civil Willful FBAR Penalties For All Of The
                           Foreign Accounts Raised During His Criminal Trial.
 2
               After Kerr’s criminal conviction in this Court, the IRS opened a civil examination
 3
     regarding Kerr’s failure to file FBARs for 2007 and 2008. Based primarily on Kerr’s
 4
     criminal conviction, on December 21, 2017, the IRS timely assessed the following civil
 5
     willful FBAR penalties against Kerr pursuant to 31 U.S.C. §§ 5314, 5321(a)(5) for 2007
 6
     and 2008:
 7
      Year             Foreign         Account Number Ending          Penalty Assessed
 8                     Bank
      2007             UBS             -962                           $378,117.00
 9    2007             UBS             -796                           $718,085.00
      2007             UBS             -593                           $1,523,303.00
10    2007             UBS             -734                           $40,985.00
      2007             Pictet          -531                           $250,761.00
11    2008             UBS             -962                           $100,000.00
      2008             UBS             -796                           $100,000.00
12    2008             UBS             -593                           $485,597.00
      2008             Pictet          -531                           $204,122.00
13    Total                                                           $3,800,970.00

14   (Ex. 14)

15   III.      LEGAL STANDARD

16             A.          Standard of Review Under Fed. R. Civ. P. 56

17             The question here involves a dispute of law, not fact. In such cases, the Court

18   simply decides the legal issues. N. Cal. River Watch v. Wilcox, 633 F.3d 766,772 (9th

19   Cir. 2011); A4lcaraz v. Block, 746 F.2d 593, 602-03 (9th Cir. 1984). If Kerr disputes the

20   limited facts relevant to this motion, he must submit evidence to establish that there is a

21

22    United States’ Motion for                                    U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                  6                  Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                 P.O. Box 683
23                                                                 Washington, D.C. 20044
                                                                   Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 11 of 22




 1   genuine dispute. Fed. R. Civ. P. 56(c); UA Local 343 United Ass’n Etc. v. Nor-Cal

 2   Plumb., Inc., 48 F.3d 1465, 1471 (9th Cir. 1994).

 3             B.          Standard For Civil Liability For Willful Failure To File FBARs

 4             The Bank Secrecy Act of 1970 requires United States persons with foreign bank

 5   accounts to maintain records and make reports “that may be useful in ‘criminal, tax, or

 6   regulatory investigations or proceedings, or in the conduct of intelligence or

 7   counterintelligence activities ....’” Bedrosian v. United States, 912 F.3d 144, 147 (3d Cir.

 8   2018) (quoting 31 U.S.C. § 5311). 31 U.S.C. § 5314 instructs the Secretary of the

 9   Treasury to prescribe rules that require persons to file an annual report identifying certain

10   transactions or relations with foreign financial agencies. Id.; Norman v. United States,

11   942 F.3d 1111, 1114 (Fed. Cir. 2019). 31 C.F.R. § 1010.350, in turn, requires that certain

12   United States persons must annually file a Report with the IRS– namely those who have a

13   financial interest in, or signature or other authority over a bank, securities, or other

14   financial account(s) that is in a foreign country. The required report is made by filing a

15   Report of Foreign Bank and Financial Accounts (“FBAR”). Norman, 942 F.3d at 1114.

16   For the years at issue in this case (2007 and 2008), “[c]overed persons must file it by June

17   30 each year for foreign accounts exceeding $10,000 in the prior calendar year.”

18   Bedrosian, 912 F.3d at 147 (citing 31 C.F.R. § 1010.306(c)).

19             The Secretary of the Treasury has the authority under § 5321(a)(5)(A) to impose

20   civil money penalties on any person who fails to file a required FBAR. Norman, 942

21   F.3d at 1114. Initially, § 5321 authorized penalties only for willful violations of § 5314,

22    United States’ Motion for                                     U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                   7                  Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                  P.O. Box 683
23                                                                  Washington, D.C. 20044
                                                                    Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 12 of 22




 1   and capped the penalties at $100,000. Id. at 1114. In 2004, Congress amended § 5321 to

 2   authorize penalties up to $10,000 for non-willful violations of § 5321 and to increase the

 3   maximum penalty for willful violations to the greater of $100,000 or fifty percent of the

 4   balance in the account at the time of the violation. 31 U.S.C. § 5321(a)(5)(A)-(D).

 5             Thus, a person is liable for a willful failure to file an FBAR penalty under §

 6   5321(a)(5) if the following four elements are met: (1) the person is a United States

 7   citizen; (2) the person had a financial interest in or signature or other authority over a

 8   foreign financial account; (3) the financial account or accounts had an aggregate balance

 9   that exceeded $10,000 at some point during the reporting period; and (4) the person

10   willfully failed to disclose the account and file an FBAR form for the account. United

11   States v. Toth, 2017 WL 1703936, at *4 (D. Mass. May 2, 2017); United States v.

12   McBride, 908 F.Supp.2d 1186, 1201 (D. Utah 2012).

13   IV.       ARGUMENT

14             This motion seeks summary judgment on a limited issue: whether Kerr is barred

15   by the doctrine of issue preclusion from challenging that he willfully failed to file FBARs

16   with the IRS for 2007 and 2008 reporting his interest in the four UBS accounts and one

17   Pictet account for which the IRS assessed the civil willful FBAR penalty at issue here.

18   Included in that issue is whether Kerr had the requisite interest in or authority over the

19   foreign accounts.

20             “The doctrine of collateral estoppel or issue preclusion prohibits relitigation of an

21   issue of fact or law that has been decided in earlier litigation.” Sec. & Exch. Comm’n v.

22    United States’ Motion for                                      U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                 8                     Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                   P.O. Box 683
23                                                                   Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 13 of 22




 1   Mogler, No. CV-15-01814-PHX-SPL, 2020 WL 1065865, at *3 (D. Ariz. Mar. 5, 2020)

 2   (citing Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326, n.5 (1979)). “Additionally, it is

 3   ‘well-established that a prior criminal conviction may work an estoppel in favor of the

 4   Government in a subsequent civil proceeding.’” Id. (quoting Emich Motors Corp. v.

 5   General Motors Corp., 340 U.S. 558, 568 (1951)). However, it only applies to

 6   “questions distinctly put in issue and directly determined in the criminal prosecutions.”

 7   Id. (quoting Emich Motors Corp., 340 U.S. at 569). Further, if the prior criminal

 8   conviction is based on a guilty jury verdict, “issues which were essential to the verdict

 9   must be regarded as having been determined by the judgment.” Id.; see also United

10   States v. Podell, 572 F.2d 31, 35 (2d Cir. 1978) (“a criminal conviction, whether by a jury

11   verdict or guilty plea, constitutes estoppel in favor of the United States in a subsequent

12   civil proceeding as to those matters determined by the judgment in the criminal case.”)

13             A.          Kerr’s Prior Criminal Conviction Bars Him From Challenging That
                           He Is Civilly Liable In This Case For A Willful Failure To File FBARs
14                         For The Accounts At Issue In The Complaint In This Case.

15             The Ninth Circuit has stated that the criteria for application of issue preclusion

16   involving a prior criminal case are:

17                         (1) the prior conviction must have been for a serious offense
                           so that the defendant was motivated to fully litigate the
18                         charges; (2) there must have been a full and fair trial to
                           prevent convictions of doubtful validity from being used; (3)
19                         the issue on which the prior conviction is offered must of
                           necessity have been decided at the criminal trial; and (4) the
20                         party against whom the collateral estoppel is asserted was a
                           party or in privity with a party to the prior trial.
21

22    United States’ Motion for                                          U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                     9                     Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                       P.O. Box 683
23                                                                       Washington, D.C. 20044
                                                                         Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 14 of 22




 1             United States v. Real Prop. Located at Section 18, 976 F.2d 515, 518 (9th Cir.

 2   1992) (citing Ayers v. City of Richmond, 895 F.2d 1267, 1271 (9th Cir. 1990)).

 3                         1.        Kerr’s Prior Conviction With Respect to Counts 6 and 7 For
                                     Willfully Failing to File FBARs Were Serious Offenses.
 4
               It is undisputed that Kerr was motivated to fully litigate the criminal charges. As
 5
     shown in the Judgment in a Criminal Case from the prior case, Kerr’s willful FBAR
 6
     conviction in Counts 6 and 7 of the Indictment were for Class D Felonies. (Ex. 4 at 1)
 7
     Kerr served 10 months imprisonment, was on supervised release for three years after he
 8
     was released from incarceration, and was ordered to pay a $10,000 fine. (Id. at 1-2)
 9
                           2.        Kerr’s Prior Conviction With Respect to Counts 6 and 7 Was
10                                   The Result Of A Full And Fair Trial.

11             It is also undisputed that Kerr’s prior criminal conviction was the result of a full

12   and fair trial. Kerr was represented by counsel during the criminal trial and his appeals.

13   Kerr directly appealed his conviction, filed a motion for a new trial when his direct

14   appeal failed, and then appealed this Court’s denial of his motion for a new trial and

15   remand to consider new evidence. Thus, Kerr’s prior conviction was thoroughly

16   reviewed to ensure that it was the result of a full, fair, and lawful trial.

17                         3.        Kerr’s Willful Failure to File FBARs With Respect To His UBS
                                     Accounts and Pictet Account Was Actually Decided At His Prior
18                                   Criminal Trial.

               The Ninth Circuit typically looks to four factors in deciding whether two issues
19
     are identical for purposes of applying issue preclusion:
20
                             (1) Is there a substantial overlap between the evidence or
21                           argument to be advanced in the second proceeding and that
                             advanced in the first? (2) Does the new evidence or argument
22    United States’ Motion for                                             U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                         10                   Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                         P.O. Box 683
23                                                                         Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 15 of 22




 1                         involve the application of the same rule of law as that
                           involved in the prior proceeding? (3) Could pretrial
 2                         preparation and discovery related to the matter presented in
                           the first action reasonably be expected to have embraced the
 3                         matter sought to be presented in the second? (4) How closely
                           related are the claims involved in the two proceedings?
 4
               Sec. & Exch. Comm’n v. Stein, 906 F.3d 823, 828–29 (9th Cir. 2018), cert. denied,
 5
     140 S. Ct. 245 (2019) (citing Howard v. City of Coos Bay, 871 F.3d 1032, 1041 (9th Cir.
 6
     2017)); see also Restatement (Second) of Judgments § 27 cmt. c (Am. Law Inst. 1982).
 7
     However, these factors “are not applied mechanistically” and the result of such
 8
     application should be decided on the facts of each case. Id. at 829 (quoting Howard, 871
 9
     F.3d at 1041).
10
               Applying these factors here favor a finding that the issues decided were identical.
11
     Both criminal and civil liability for failing to file FBARs starts with § 5314, which
12
     instructs the Secretary of the Treasury to prescribe rules that require persons to file an
13
     annual report identifying certain transactions or relations with foreign financial agencies.
14
     Bedrosian, 912 F.3d at 147; Norman, 942 F.3d at 1114. Those rules, found in 31 C.F.R.
15
     § 1010.350, require that certain United States persons must annually file a Report with
16
     the IRS– namely those who have a financial interest in, or signature or other authority
17
     over a bank, securities, or other financial account(s) that is in a foreign country. 31
18
     C.F.R. § 1010.350(a). The required report is made by filing a Report of Foreign Bank
19
     and Financial Accounts (“FBAR”). Norman, 942 F.3d at 1114. For the years at issue in
20
     this case (2007 and 2008), “[c]overed persons must file it by June 30 each year for
21
     foreign accounts exceeding $10,000 in the prior calendar year.” Bedrosian, 912 F.3d at
22    United States’ Motion for                                        U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                    11                   Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                     P.O. Box 683
23                                                                     Washington, D.C. 20044
                                                                       Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 16 of 22




 1   147 (citing 31 C.F.R. § 1010.306(c).) 31 U.S.C. § 5321(a)(5)(C) provides for civil

 2   penalties for a willful violation of § 5314. Section 5322(a) provides for criminal

 3   penalties for a willful violation of § 5314. However, § 5321(d) specifically provides that

 4   both a civil penalty under § 5321(a) and a criminal penalty under § 5322 can be imposed

 5   with respect to the same violation.

 6             Notwithstanding the fact that all of these elements for establishing that an

 7   individual was required to file FBARs for criminal and civil liability are identical, the

 8   legal standard for proving willfulness for both differs. The Fourth Circuit very recently

 9   agreed with the other courts of appeals that have considered the issue to date (i.e.

10   Bedrosian and Norman) that willfulness for the civil penalty under § 5321(a)(5)(C)

11   includes recklessness. United States v. Horowitz, ---F.3d ---, No. 19-1280, 2020 WL

12   6140674 at *7 (4th Cir. Oct. 20, 2020); see also United States v. Bohanec, 263 F.Supp.2d

13   881, 888-89 (C.D. Cal. 2016). The Fourth Circuit further stated that willfulness for

14   purposes of § 5321(a)(5)(C) “includes both knowing and reckless violations, even though

15   more is required to sustain a criminal conviction for a willful violation of the same

16   requirement under § 5322.” Id. The only difference, therefore, between civil and

17   criminal penalties for willfully failing to file FBARs is a higher standard of willfulness in

18   order for the criminal penalty to apply. As such, the elements the United States proved

19   during Kerr’s prior criminal case to establish his liability for failing to file FBARs is the

20

21

22    United States’ Motion for                                     U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                 12                   Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                  P.O. Box 683
23                                                                  Washington, D.C. 20044
                                                                    Telephone: 202-353-2466
                    Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 17 of 22




 1   same as it would be in this case.2 The only difference is that the United States had a

 2   higher standard for proving willfulness there than it will have here.

 3                Because the same rule of law applies both here and in the prior criminal case, and

 4   the claims are the same, all of the same evidence and arguments advanced in the criminal

 5   trial will necessarily be advanced here as well. There will likely not be additional

 6   evidence unless additional bank statements are produced by Kerr or the Swiss banks.3

 7   The discovery and pretrial preparation cover the same issues and matter in both cases.

 8                Kerr has indicated during the parties’ earlier discussions about this case and this

 9   possible motion that he agrees that both his prior criminal case and this case involve the

10   same law, evidence, and claim, and that he is therefore civilly liable for a willful failure

11   to file FBARs with the IRS for 2007 and 2008 with respect to at least one of the accounts

12   identified in the complaint. However, Kerr argued that because the verdict form in the

13   prior criminal case did not break down or specify which foreign account or accounts the

14   jury found he was liable for, the issue of which foreign account or accounts he had a

15   financial interest in, or signature or other authority over, was not clearly decided in the

16   prior criminal case. Kerr is wrong.

17
     2
18     Attached as Ex. 15 are pages of the transcript from Kerr’s criminal trial reflecting the
     jury instructions given to the jury specifically pertaining to the criminal willful FBAR
19   liability that was at issue. This evidence shows that the elements the jury was instructed
     on regarding the FBAR counts is the same as the elements for civil liability here. That
20   evidence can be considered when determining the preclusive effect of a prior criminal
     conviction. See Emich Motors Corp., 340 U.S. at 569.
     3
21     Any such new evidence will not pertain to whether Kerr is civilly liable here. Instead, it
     may pertain to the appropriateness of the amount of the civil penalty the IRS assessed
22   against Kerr. However, that issue is not being decided as part of this motion.
       United States’ Motion for                                   U.S. DEPARTMENT OF JUSTICE
       Partial Summary Judgment              13                    Tax Division, Western Region
         (Case No. 2:19-cv-05432-DJH)                                  P.O. Box 683
23                                                                     Washington, D.C. 20044
                                                                       Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 18 of 22




 1             The Supreme Court has explained that when trial courts are assessing the

 2   preclusive effect of a prior criminal conviction and determining which issues were

 3   necessarily decided, they can examine the pleadings, evidence submitted, jury

 4   instructions, and other parts of the record. See Emich Motors Corp., 340 U.S. at 569.

 5   Here, with respect to Kerr’s UBS accounts with account numbers ending -962, -796, and

 6   -593 and the one Pictet account with account number ending -531, the answer is

 7   straightforward. Counts 6 and 7 of the Indictment charged Kerr for willfully failing to

 8   file FBARs for 2007 and 2008 “disclosing that he had a financial interest in, and

 9   signature or other authority over, financial accounts in a foreign country, including

10   undeclared accounts in Switzerland at UBS and Swiss Bank A, which each had an

11   aggregate value of more than $10,000 during [2007 and 2008].” (Id. at ¶ 90 (emphasis

12   added)). The Indictment specifically identified or referenced all of those undeclared

13   accounts at UBS and Pictet. (Ex. 2 at ¶¶ 11-13, 23-27, 36, 38, 40, 42, 44, 46, 48, 50, 52-

14   53, 55-56, 62, 66-72, 77). The evidence submitted at trial included, in relevant part, all

15   UBS bank records with respect to the UBS account numbers ending -962, -796, and -593

16   (Exs. 5, 7-8) and all Pictet bank records with respect to account number ending -531 (Ex.

17   11). Further, the verdict form for Count 6 states that the jury was determining whether

18   Kerr is guilty, as charged in Count 6 of the Indictment, for willfully failing to file FBARs

19   for 2007. (Ex. 3 at 2 (emphasis added)). Similarly, the verdict form for Count 7 states

20   the same but for 2008. (Id. at 3) Therefore, the verdict forms specifically incorporated

21   the paragraphs in the Indictment that specifically identified the foreign accounts. As

22    United States’ Motion for                                   U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment               14                   Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                P.O. Box 683
23                                                                Washington, D.C. 20044
                                                                  Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 19 of 22




 1   such, the jury necessarily determined that Kerr had the requisite financial interest, or

 2   signature or other authority over, all of these accounts in order to ultimately convict him

 3   of the FBAR charges in Counts 6 and 7. Accordingly, the jury verdict on Counts 6 and 7

 4   covered all four of these accounts.

 5             It is a closer call with respect to the remaining UBS account with account number

 6   ending -734, however. Although the Indictment did not specifically identify this account,

 7   it did include allegations regarding Red Rock and how it was used as the nominee entity

 8   for Kerr to open Swiss bank accounts at UBS and Pictet. (Ex. 2 at ¶¶ 11, 23-24, 26, 36).

 9   Further, the prior criminal trial included evidence regarding this account. Crim. Ex. 246,

10   which was admitted by the Court, included the UBS bank records of the account. (Ex. 7)

11   The United States also provided testimony from Martin Peter, a UBS representative from

12   Zurich, Switzerland, regarding this account that was opened in the name of Red Rock.

13   (Ex. 10 at transcript pages 819-20; Ex. 7) Mr. Peter testified that in order for a company

14   like Red Rock that was opening an account, but was not the beneficial owner of the

15   account, Red Rock had to deposit with UBS 100,000 Swiss francs in order to register

16   with UBS. (Ex. 10 at transcript pages 787-88) Once that was done, Mr. Peter testified

17   that Red Rock was allowed to open a temporary “capital deposit account” with that

18   100,000 Swiss francs deposit and that the records contained in Crim. Ex. 246 included

19   the UBS records with respect to that account. (Id.) Finally, Mr. Peter testified that after

20   Red Rock opened its capital deposit account in 2006, it could then open other accounts at

21   UBS (Id. at transcript pages 788, 818-19) Thus, but for Kerr’s and his business partner’s

22    United States’ Motion for                                   U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment               15                   Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                P.O. Box 683
23                                                                Washington, D.C. 20044
                                                                  Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 20 of 22




 1   ability to open this account in the name of Red Rock, Kerr would not have been able to

 2   later open his UBS account with account number ending -972 in the name of Red Rock.

 3   Because the jury convicted Kerr based on the UBS account number ending -972, it

 4   necessarily also decided that Kerr had the requisite financial interest in, or signature or

 5   other authority over, the UBS account number ending -734 necessary for finding that

 6   Kerr was required to also report this account on a FBAR. It is undisputed that he did not.

 7                         4.        Kerr Was The Defendant Criminally Convicted In The Prior
                                     Trial.
 8
               The last factor in determining whether to apply the doctrine of issue preclusion is
 9
     also undisputed. Kerr was the defendant who was criminally convicted in the prior
10
     criminal trial and against whom the United States is seeking to apply the doctrine of issue
11
     preclusion here.
12
     V.        CONCLUSION
13
               Based on the foregoing reasons, the Court should grant the United States’ Motion
14
     and find that the doctrine of issue preclusion bars Kerr from challenging that he willfully
15
     failed to file FBARs with the IRS with respect to the four UBS accounts and one Pictet
16
     account at issue in this case for 2007 and 2008.
17

18

19

20

21

22    United States’ Motion for                                      U.S. DEPARTMENT OF JUSTICE
      Partial Summary Judgment                     16                Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                   P.O. Box 683
23                                                                   Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
                Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 21 of 22




 1            DATED this 29th day of October, 2020.

 2                                                    Respectfully submitted,

 3                                                    RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney
 4                                                    General

 5                                                    /s/ Jeremy N. Hendon
                                                      JEREMY N. HENDON
 6                                                    Trial Attorney, Tax Division
                                                      U.S. Department of Justice
 7                                                    P.O. Box 683
                                                      Washington, D.C. 20044
 8
                                                      MICHAEL BAILEY
 9                                                    United States Attorney
                                                      Of Counsel
10

11

12

13

14

15

16

17

18

19

20

21

22   United States’ Motion for                                  U.S. DEPARTMENT OF JUSTICE
     Partial Summary Judgment             17                    Tax Division, Western Region
     (Case No. 2:19-cv-05432-DJH)                               P.O. Box 683
23                                                              Washington, D.C. 20044
                                                                Telephone: 202-353-2466
                Case 2:19-cv-05432-DJH Document 19 Filed 10/29/20 Page 22 of 22




 1                                  CERTIFICATE OF SERVICE

 2            IT IS HEREBY CERTIFIED that service of the foregoing has been made this 29th

 3   day of October, 2020 via the Court’s CM/ECF system to:

 4   Brandon Anthony Keim                    bkeim@frgalaw.com, mnorthcott@frgalaw.com

 5   Yale F Goldberg                         ygoldberg@frgalaw.com

 6

 7                                                  /s/ Jeremy N. Hendon
                                                    JEREMY N. HENDON
 8                                                  Trial Attorney, Tax Division
                                                    U.S. Department of Justice
 9

10

11

12

13

14

15

16

17

18

19

20

21

22   United States’ Motion for                                U.S. DEPARTMENT OF JUSTICE
     Partial Summary Judgment                                 Tax Division, Western Region
     (Case No. 2:19-cv-05432-DJH)                             P.O. Box 683
23                                                            Washington, D.C. 20044
                                                              Telephone: 202-353-2466
